 1                                                                     The Hon. James L. Robart
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT FOR THE
 8
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10
      UNITED STATES OF AMERICA,                           No. CR19-198-JLR
11
                              Plaintiff,
12
                         v.
13                                                        FINAL ORDER OF FORFEITURE
14    WILLIAM LEROY LENZ,
15                            Defendant.
16
17
18         THIS MATTER comes before the Court on the United States’ Motion for Entry of
19 a Final Order of Forfeiture for the following property:
20         x One Apple iPhone seized from WILLIAM LEROY LENZ on September 21,
21              2019; and
22         x One Lenovo laptop (S/N: PF0BTFYV) seized from WILLIAM LEROY LENZ
23              on September 21, 2019.
24         The Court, having reviewed the United States’ motion, as well as the other
25 pleadings and papers filed in this matter, HEREBY FINDS that entry of a Final Order of
26 Forfeiture is appropriate for the following reasons:
27         x In the Plea Agreement that Defendant Lenz entered on September 17, 2020, he
28              agreed to forfeit his interest in the above-identified property as property used to

     Final Order of Forfeiture - 1                                       UNITED STATES ATTORNEY
     United States v. Lenz, CR19-198-JLR                                700 S TEWART S TREET, S UITE 5220
                                                                          S EATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
 1              commit or to promoted commission of the offenses, Attempted Transportation
 2              of Child Pornography, in violation of 18 U.S.C. §§ 2252(a)(1) and (b)(2), and
 3              Possession of Child Pornography, in violation of 18 U.S.C. §§ 2252(a)(4)(B)
 4              and (b)(2), to which he entered a guilty plea, and/or consisted of prohibited
 5              images, Dkt. No. 38, ¶ 13;
 6         x On January 11, 2021, the Court entered a Preliminary Order of Forfeiture,
 7              finding the above-identified property forfeitable pursuant to 18 U.S.C.
 8              § 2253(a) and forfeiting Defendant’s interest in it, Dkt. No. 48;
 9         x Thereafter, the United States published notice of the pending forfeiture as
10              required by 21 U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure
11              (“Fed. R. Crim. P.”) 32.2(b)(6)(C) (Dkt. No. 50), and also provided direct
12              notice to a potential claimant as required by Fed. R. Crim. P. 32.2(b)(6)(A),
13              Declaration of Assistant U.S. Attorney Jehiel I. Baer in Support of Motion for
14              Entry of a Final Order of Forfeiture, ¶ 2, Exhibit A; and
15         x The time for filing third-party petitions has expired and none were filed.
16
17 NOW, THEREFORE, THE COURT ORDERS:
18         1.       No right, title, or interest in the above-listed property exists in any party
19 other than the United States;
20         2.       The property is fully and finally condemned and forfeited, in its entirety, to
21 the United States; and
22         3.       The United States Department of Justice, and/or its representatives, are
23 authorized to dispose of the property in accordance with the law.
24 ///
25
26 ///
27
28 ///

     Final Order of Forfeiture - 2                                         UNITED STATES ATTORNEY
     United States v. Lenz, CR19-198-JLR                                  700 S TEWART S TREET, S UITE 5220
                                                                            S EATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1
 2          IT IS SO ORDERED.
 3
 4          DATED this 28th          day of   May             , 2021.
 5
 6
 7                                              A
                                               THE HON. JAMES L. ROBART
 8
                                               UNITED STATES DISTRICT JUDGE
 9
     Presented by:
10
11
12 s/Jehiel I. Baer
13 JEHIEL I. BAER
   Assistant United States Attorney
14 United States Attorney’s Office
15 700 Stewart Street, Suite 5220
   Seattle, WA 98101
16 (206) 553-2242
17 Jehiel.Baer@usdoj.gov
18
19
20
21
22
23
24
25
26
27
28

      Final Order of Forfeiture - 3                              UNITED STATES ATTORNEY
      United States v. Lenz, CR19-198-JLR                       700 S TEWART S TREET, S UITE 5220
                                                                  S EATTLE, WASHINGTON 98101
                                                                         (206) 553-7970
